Exhibit 10.5

 
SUBSIDIARY GUARANTY
 
Chicago, Illinois
March 30, 2007



FOR VALUE RECEIVED, and in consideration of the loans made or to be made or
credit otherwise extended or to be extended by Biometrics Investors, L.L.C., a
Delaware limited liability Company ("Lender") to or for the account of Sequiam
Corporation, a California corporation ("Debtor"), from time to time and at any
time and for other good and valuable consideration and to induce Lender, in its
discretion, to make such loans or extensions of credit and to make or grant such
renewals, extensions, releases of collateral or relinquishments of legal rights
as Lender may deem advisable, each of the undersigned (and each of them if more
than one, the liability under this Guaranty being joint and several) (jointly
and severally referred to as “Guarantors “ or “the undersigned”) unconditionally
guaranties to Lender, its successors, endorsees and assigns the prompt payment
when due (whether by acceleration or otherwise) of all present and future
obligations and liabilities of any and all kinds of Debtor to Lender and of all
instruments of any nature evidencing or relating to any such obligations and
liabilities upon which Debtor or one or more parties and Debtor is or may become
liable to Lender, whether incurred by Debtor as maker, endorser, drawer,
acceptor, guarantors , accommodation party or otherwise, and whether due or to
become due, secured or unsecured, absolute or contingent, joint or several, and
however or whenever acquired by Lender, whether arising under, out of, or in
connection with (i) that certain Agreement dated as of the date here of between
Lender and Debtor (the "Agreement"), (ii) that certain Term Note A in the
principal amount of $6,500,000 dated as of the date hereof made by the Debtor in
favor of the Lender ("Term Note A"), (iii) that certain Term Note B in the
principal amount of $5,000,000 scheduled to be made by the Debtor in favor of
the Lender ("Term Note B"), (iv) the Common Share Purchase Warrants delivered to
Lender which shall be exercisable immediately for 65,719,041]Common Shares of
Debtor at an exercise price of $0.01 (the "Initial Warrants"), (v) the Common
Share Purchase Warrants delivered to Lender which shall be exercisable
immediately for 39,431,424 Common Shares of Debtor at an exercise price of $0.01
(the "Additional Warrants"), (vi) that certain Registration Rights Agreement
dated as of the date hereof by and between the Debtor and Lender (the
"Registration Rights Agreement"), (vii) Master Security Agreement dated as of
the date hereof by and between the Guarantors and Lender (the “Master Security
Agreement”), (viii) that certain Second Amended and Restated Stock Pledge
Agreement dated as of the date hereof among the Debtor, certain subsidiaries of
the Debtor and Lender (the “Stock Pledge Agreement”), (ix) this Guaranty, and
(x) the Subordination Agreement dated as of the date hereof among the
Subordinated Lenders, as defined therein, and Lender (the “Subordination
Agreement”), (xi) the Account Control Agreement among the Borrower, the Lender
and the Bank (as defined therein) (the “Account Control Agreement”) (the
Agreement, Term Note A, Term Note B, the Initial Warrants, the Additional
Warrants, the Registration Rights Agreement, the Master Security Agreement, the
Stock Pledge Agreement, this Guaranty, the Subordination Agreement, and the
Account Control Agreement, as each may be amended, modified, restated or
supplemented from time to time, are collectively referred to herein as the
"Documents"), or any documents, instruments or agreements relating to or
executed in connection with the Documents or any documents, instruments or
agreements referred to therein or otherwise, or any other indebtedness,
obligations or liabilities of the Debtor to Lender, whether now existing or
hereafter arising, direct or indirect, liquidated or unliquidated, absolute or
contingent, due or not due and whether under, pursuant to or evidenced by a
note, agreement, guaranty, instrument or otherwise (all of which are herein
collectively referred to as the “Obligations”), and irrespective of the
genuineness, validity, regularity or enforceability of such Obligations, or of
any instrument evidencing any of the Obligations or of any collateral therefor
or of the existence or extent of such collateral, and irrespective of the
allowability, allowance or disallowance of any or all of the Obligations in any
case commenced by or against Debtor under Title 11, United States Code,
including, without limitation, obligations or indebtedness of Debtor for
post-petition interest, fees, costs and charges that would have accrued or been
added to the Obligations but for the commencement of such case. Previously,
certain of the Guarantors had executed that certain Amended and Restated
Subsidiary Guaranty in favor of Lee Harrison Corbin, Attorney in-Fact for the
Trust Under the Will of John Svenningsen (“the Trust”) dated as of May 18, 2005
(the “Prior Guaranty”). The Trust has assigned all of its rights under the Prior
Guaranty to the Lender such that the Lender now stands in place of the Trust
thereunder. Terms not otherwise defined herein shall have the meaning assigned
such terms in the Agreement. In furtherance of the foregoing, the undersigned
hereby agrees as follows:
 
1. No Impairment. Lender may at any time and from time to time, either before or
after the maturity thereof, without notice to or further consent of the
undersigned, extend the time of payment of, exchange or surrender any collateral
for, renew or extend any of the Obligations or increase or decrease the interest
rate thereon, or any other agreement with Debtor or with any other party to or
person liable on any of the Obligations, or interested therein, for the
extension, renewal, payment, compromise, discharge or release thereof, in whole
or in part, or for any modification of the terms thereof or of any agreement
between Lender and Debtor or any such other party or person, or make any
election of rights Lender may deem desirable under the United States Bankruptcy
Code, as amended, or any other federal or state bankruptcy, reorganization,
moratorium or insolvency law relating to or affecting the enforcement of
creditors’ rights generally (any of the foregoing, an “Insolvency Law”) without
in any way impairing or affecting this Guaranty. This instrument shall be
effective regardless of the subsequent incorporation, merger or consolidation of
Debtor, or any change in the composition, nature, personnel or location of
Debtor and shall extend to any successor entity to Debtor, including a debtor in
possession or the like under any Insolvency Law.
 
2. Guaranty Absolute. Subject to Section 5(c), each of the undersigned jointly
and severally guarantees that the Obligations will be paid strictly in
accordance with the terms of the Documents and/or any other document, instrument
or agreement creating or evidencing the Obligations, regardless of any law,
regulation or order now or hereafter in effect in any jurisdiction affecting any
of such terms or the rights of Debtor with respect thereto. Guarantors hereby
knowingly accept the full range of risk encompassed within a contract of
“continuing guaranty” which risk includes the possibility that Debtor will
contract additional indebtedness for which Guarantors may be liable hereunder
after Debtor’s financial condition or ability to pay its lawful debts when they
fall due has deteriorated, whether or not Debtor has properly authorized
incurring such additional indebtedness. The undersigned acknowledge that (i) no
oral representations, including any representations to extend credit or provide
other financial accommodations to Debtor, have been made by Lender to induce the
undersigned to enter into this Guaranty and (ii) any extension of credit to the
Debtor shall be governed solely by the provisions of the Documents. The
liability of each of the undersigned under this Guaranty shall be absolute and
unconditional, in accordance with its terms, and shall remain in full force and
effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including, without limitation: (a) any waiver, indulgence, renewal, extension,
amendment or modification of or addition, consent or supplement to or deletion
from or any other action or inaction under or in respect of the Documents or any
other instruments or agreements relating to the Obligations or any assignment or
transfer of any thereof, (b) any lack of validity or enforceability of any
Document or other documents, instruments or agreements relating to the
Obligations or any assignment or transfer of any thereof, (c) any furnishing of
any additional security to Lender or its assignees or any acceptance thereof or
any release of any security by Lender or its assignees, (d) any limitation on
any party’s liability or obligation under the Documents or any other documents,
instruments or agreements relating to the Obligations or any assignment or
transfer of any thereof or any invalidity or unenforceability, in whole or in
part, of any such document, instrument or agreement or any term thereof, (e) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to Debtor, or any action taken
with respect to this Guaranty by any trustee or receiver, or by any court, in
any such proceeding, whether or not the undersigned shall have notice or
knowledge of any of the foregoing, (f) any exchange, release or nonperfection of
any collateral, or any release, or amendment or waiver of or consent to
departure from any guaranty or security, for all or any of the Obligations or
(g) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the undersigned. Any amounts due from the undersigned to
Lender shall bear interest until such amounts are paid in full at the highest
rate then applicable to the Obligations. Obligations include post-petition
interest whether or not allowed or allowable.
 
3. Waivers.
 
(a) This Guaranty is a guaranty of payment and not of collection. Lender shall
be under no obligation to institute suit, exercise rights or remedies or take
any other action against Debtor or any other person liable with respect to any
of the Obligations or resort to any collateral security held by it to secure any
of the Obligations as a condition precedent to the undersigned being obligated
to perform as agreed herein and each of the Guarantors hereby waives any and all
rights which it may have by statute or otherwise which would require Lender to
do any of the foregoing. Each of the Guarantors further consents and agrees that
Lender shall be under no obligation to marshal any assets in favor of
Guarantors, or against or in payment of any or all of the Obligations. The
undersigned hereby waives all suretyship defenses and any rights to interpose
any defense, counterclaim or offset of any nature and description which the
undersigned may have or which may exist between and among Lender, Debtor and/or
the undersigned with respect to the undersigned’s obligations under this
Guaranty, or which Debtor may assert on the underlying debt, including but not
limited to failure of consideration, breach of warranty, fraud, payment (other
than cash payment in full of the Obligations), statute of frauds, bankruptcy,
infancy, statute of limitations, accord and satisfaction, and usury.
 
(b) Each of the undersigned further waives (i) notice of the acceptance of this
Guaranty, of the making of any such loans or extensions of credit, and of all
notices and demands of any kind to which the undersigned may be entitled,
including, without limitation, notice of adverse change in Debtor’s financial
condition or of any other fact which might materially increase the risk of the
undersigned and (ii) presentment to or demand of payment from anyone whomsoever
liable upon any of the Obligations, protest, notices of presentment, non-payment
or protest and notice of any sale of collateral security or any default of any
sort.
 
(c) Notwithstanding any payment or payments made by the undersigned hereunder,
or any setoff or application of funds of the undersigned by Lender, the
undersigned shall not be entitled to be subrogated to any of the rights of
Lender against Debtor or against any collateral or guarantee or right of offset
held by Lender for the payment of the Obligations, nor shall the undersigned
seek or be entitled to seek any contribution or reimbursement from Debtor in
respect of payments made by the undersigned hereunder, until all amounts owing
to Lender by Debtor on account of the Obligations are paid in full and Lender's
obligation to extend credit pursuant to the Documents have been terminated. If,
notwithstanding the foregoing, any amount shall be paid to the undersigned on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full and Lender's obligation to extend credit pursuant to
the Documents shall not have been terminated, such amount shall be held by the
undersigned in trust for Lender, segregated from other funds of the undersigned,
and shall forthwith upon, and in any event within two (2) business days of,
receipt by the undersigned, be turned over to Lender in the exact form received
by the undersigned (duly endorsed by the undersigned to Lender, if required), to
be applied against the Obligations, whether matured or unmatured, in such order
as Lender may determine, subject to the provisions of the Documents. Any and all
present and future debts and obligations of Debtor to any of the undersigned are
hereby waived and postponed in favor of, and subordinated to the full payment
and performance of, all present and future debts and Obligations of Debtor to
Lender.
 
4. Security. All sums at any time to the credit of the undersigned and any
property of the undersigned in Lender's possession or in the possession of any
bank, financial institution or other entity that directly or indirectly, through
one or more intermediaries, controls or is controlled by, or is under common
control with, Lender (each such entity, an “Affiliate”) shall be deemed held by
Lender or such Affiliate, as the case may be, as security for any and all of the
undersigned’s obligations to Lender and to any Affiliate of Lender, no matter
how or when arising and whether under this or any other instrument, agreement or
otherwise.
 
5. Representations and Warranties. Each of the undersigned respectively, hereby
jointly and severally represents and warrants (all of which representations and
warranties shall survive until all Obligations are indefeasibly satisfied in
full and the Documents have been irrevocably terminated), that:
 
(a) Corporate Status. It is a corporation, partnership or limited liability
company, as the case may be, duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization indicated on the
signature page hereof and has full power, authority and legal right to own its
property and assets and to transact the business in which it is engaged.
 
(b) Authority and Execution. It has full power, authority and legal right to
execute and deliver, and to perform its obligations under, this Guaranty and has
taken all necessary corporate, partnership or limited liability company, as the
case may be, action to authorize the execution, delivery and performance of this
Guaranty.
 
(c) Legal, Valid and Binding Character. This Guaranty constitutes its legal,
valid and binding obligation enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting the
enforcement of creditor’s rights and general principles of equity that restrict
the availability of equitable or legal remedies.
 
(d) Violations. The execution, delivery and performance of this Guaranty will
not violate any requirement of law applicable to it or any contract, agreement
or instrument to it is a party or by which it or any of its property is bound or
result in the creation or imposition of any mortgage, lien or other encumbrance
other than to Lender on any of its property or assets pursuant to the provisions
of any of the foregoing, which, in any of the foregoing cases, could reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.
 
(e) Consents or Approvals. No consent of any other person or entity (including,
without limitation, any creditor of the undersigned) and no consent, license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty by it, except to the extent that the failure to
obtain any of the foregoing could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
(f) Litigation. No litigation, arbitration, investigation or administrative
proceeding of or before any court, arbitrator or governmental authority, bureau
or agency is currently pending or, to the best of its knowledge, threatened (i)
with respect to this Guaranty or any of the transactions contemplated by this
Guaranty or (ii) against or affecting it, or any of its property or assets,
which, in each of the foregoing cases, if adversely determined, could reasonably
be expected to have a Material Adverse Effect.
 
(g) Financial Benefit. It has derived or expects to derive a financial or other
advantage from each and every loan, advance or extension of credit made under
the Documents or other Obligation incurred by the Debtor to Lender.
 
(h) Prior Guaranty In Full Force and Effect. The Prior Guaranty is in full force
and effect and, as of the date hereof, the enforcement of the Prior Guaranty
against the undersigned is subject to no defenses of any kind.
 
6. Acceleration.
 
(a) If any breach of any covenant or condition or other event of default or
Event of Default (as defined in any Document) shall occur and be continuing
under any agreement made by Debtor or any of the Guarantors to Lender (including
without limitation, under any Document) , any and all Obligations shall for
purposes hereof, at Lender's option, be deemed due and payable without notice
notwithstanding that any such Obligation is not then due and payable by Debtor.
 
(b) Each of the undersigned will promptly notify Lender of any default by such
undersigned in its respective performance or observance of any term or condition
of any agreement to which the undersigned is a party if the effect of such
default is to cause, or permit the holder of any obligation under such agreement
to cause, such obligation to become due prior to its stated maturity (in each
case, after giving effect to applicable cure and/or grace periods) and, if such
an event occurs, Lender shall have the right to accelerate such undersigned’s
obligations hereunder.
 
7. Payments from Guarantors. Lender, in its sole and absolute discretion, with
or without notice to the undersigned, may apply on account of the Obligations
any payment from the undersigned or any other guarantors, or amounts realized
from any security for the Obligations, or may deposit any and all such amounts
realized in a non-interest bearing cash collateral deposit account to be
maintained as security for the Obligations.
 
8. Costs. The undersigned shall pay on demand, all costs, fees and expenses
(including expenses for legal services of every kind) relating or incidental to
the enforcement or protection of the rights of Lender hereunder or under any of
the Obligations.
 
9. No Termination. This is a continuing irrevocable guaranty and shall remain in
full force and effect and be binding upon the undersigned, and each of the
undersigned’s successors and assigns, until all of the Obligations have been
paid in full and Lender's obligation to extend credit pursuant to the Documents
has been irrevocably terminated. If any of the present or future Obligations are
guarantied by persons, partnerships or corporations in addition to the
undersigned, the death, release or discharge in whole or in part or the
bankruptcy, merger, consolidation, incorporation, liquidation or dissolution of
one or more of them shall not discharge or affect the liabilities of any
undersigned under this Guaranty.
 
10. Recapture. Anything in this Guaranty to the contrary notwithstanding, if
Lender receives any payment or payments on account of the liabilities guaranteed
hereby, which payment or payments or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver, or any other party under any
Insolvency Law, common law or equitable doctrine, then to the extent of any sum
not finally retained by Lender, the undersigned’s obligations to Lender shall be
reinstated and this Guaranty shall remain in full force and effect (or be
reinstated) until payment shall have been made to Lender, which payment shall be
due on demand.
 
11. Books and Records. The books and records of Lender showing the account
between Lender and Debtor shall be admissible in evidence in any action or
proceeding, shall be binding upon the undersigned for the purpose of
establishing the items therein set forth and shall constitute prima facie proof
thereof.
 
12. No Waiver. No failure on the part of Lender to exercise, and no delay in
exercising, any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by Lender of any right, remedy
or power hereunder preclude any other or future exercise of any other legal
right, remedy or power. Each and every right, remedy and power hereby granted to
Lender or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by Lender at any time and from time
to time.
 
13. Waiver of Jury Trial. EACH OF THE UNDERSIGNED DOES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR
PROCEEDING BASED ON OR WITH RESPECT TO THIS GUARANTY OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR RELATING OR INCIDENTAL HERETO. THE UNDERSIGNED DOES
HEREBY CERTIFY THAT NO REPRESENTATIVE OR AGENT OF LENDER HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THIS WAIVER OF RIGHT TO JURY TRIAL PROVISION.
 
14. Governing Law; Jurisdiction; Amendments. THIS INSTRUMENT CANNOT BE CHANGED
OR TERMINATED ORALLY, AND SHALL BE GOVERNED, CONSTRUED AND INTERPRETED AS TO
VALIDITY, ENFORCEMENT AND IN ALL OTHER RESPECTS IN ACCORDANCE WITH THE LAWS OF
THE STATE OF ILLINOIS WITHOUT HAVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAWS.
EACH OF THE UNDERSIGNED EXPRESSLY CONSENTS TO THE JURISDICTION AND VENUE OF THE
CIRCUIT COURT OF COOK COUNTY, AND OF THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS FOR ALL PURPOSES IN CONNECTION HEREWITH. ANY
JUDICIAL PROCEEDING BY THE UNDERSIGNED AGAINST LENDER INVOLVING, DIRECTLY OR
INDIRECTLY ANY MATTER OR CLAIM IN ANY WAY ARISING OUT OF, RELATED TO OR
CONNECTED HEREWITH SHALL BE BROUGHT ONLY IN THE CIRCUIT COURT OF COOK COUNTY OR
THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS. THE
UNDERSIGNED FURTHER CONSENTS THAT ANY SUMMONS, SUBPOENA OR OTHER PROCESS OR
PAPERS (INCLUDING, WITHOUT LIMITATION, ANY NOTICE OR MOTION OR OTHER APPLICATION
TO EITHER OF THE AFOREMENTIONED COURTS OR A JUDGE THEREOF) OR ANY NOTICE IN
CONNECTION WITH ANY PROCEEDINGS HEREUNDER, MAY BE SERVED INSIDE OR OUTSIDE OF
THE STATE OF ILLINOIS OR THE NORTHERN DISTRICT OF ILLINOIS BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY PERSONAL SERVICE PROVIDED A
REASONABLE TIME FOR APPEARANCE IS PERMITTED, OR IN SUCH OTHER MANNER AS MAY BE
PERMISSIBLE UNDER THE RULES OF SAID COURTS. EACH OF THE UNDERSIGNED WAIVES ANY
OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION INSTITUTED HEREON AND SHALL
NOT ASSERT ANY DEFENSE BASED ON LACK OF JURISDICTION OR VENUE OR BASED UPON
FORUM NON CONVENIENS.
 
15. Severability. To the extent permitted by applicable law, any provision of
this Guaranty which is prohibited or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
16. Amendments, Waivers. No amendment or waiver of any provision of this
Guaranty nor consent to any departure by the undersigned therefrom shall in any
event be effective unless the same shall be in writing executed by each of the
undersigned directly affected by such amendment and/or waiver and Lender.
 
17. Notice. All notices, requests and demands to or upon the undersigned, shall
be in writing and shall be deemed to have been duly given or made (a) when
delivered, if by hand, (b) three (3) days after being sent, postage prepaid, if
by registered or certified mail, (c) when confirmed electronically, if by
facsimile, or (d) when delivered, if by a recognized overnight delivery service
in each event, to the numbers and/or address set forth beneath the signature of
the undersigned.
 
18. Successors. Lender may, from time to time, without notice to the
undersigned, sell, assign, transfer or otherwise dispose of all or any part of
the Obligations and/or rights under this Guaranty. Without limiting the
generality of the foregoing, Lender may assign, or grant participations to, one
or more banks, financial institutions or other entities all or any part of any
of the Obligations. In each such event, Lender, its Affiliates and each and
every immediate and successive purchaser, assignee, transferee or holder of all
or any part of the Obligations shall have the right to enforce this Guaranty, by
legal action or otherwise, for its own benefit as fully as if such purchaser,
assignee, transferee or holder were herein by name specifically given such
right. Lender shall have an unimpaired right to enforce this Guaranty for its
benefit with respect to that portion of the Obligations which Lender has not
disposed of, sold, assigned, or otherwise transferred.
 
19. Release. Nothing except cash payment in full of the Obligations shall
release any of the undersigned from liability under this Guaranty, provided that
this Guaranty shall be released upon the provision by Lender of written
confirmation to the Debtor that (x) all indebtedness obligations owed by the
Debtor or any Guarantor to Lender have been repaid in full (including, without
limitation, all principal, interest and fees related to the Term Note A, Term
Note B, any indebtedness referred to in theAgreement and any other indebtedness
outstanding at such time and owed to Lender) and (y) all commitments by Lender
to fund any indebtedness have been terminated in their entirety.
 
IN WITNESS WHEREOF, this Guaranty has been executed by the undersigned this 30th
day of March, 2007.
 
Very truly yours,
 


 
SEQUIAM SOFTWARE, INC.


By:      
Name: Nicholas VandenBrekel 
Title: CEO    
Address: 300 Sunport Lane
Orlando, FL 32809


SEQUIAM BIOMETRICS, INC.


By:      
Name: Nicholas VandenBrekel 
Title: CEO    
Address: 300 Sunport Lane
Orlando, FL 32809


SEQUIAM EDUCATION, INC.


By:      
Name: Nicholas VandenBrekel 
Title: CEO    
Address: 300 Sunport Lane
Orlando, FL 32809


SEQUIAM SPORTS, INC.


By:      
Name: Nicholas VandenBrekel 
Title: CEO    
Address: 300 Sunport Lane
Orlando, FL 32809


FINGERPRINT DETECTION TECHNOLOGIES, INC.


By:      
Name: Nicholas VandenBrekel 
Title: CEO    
Address: 300 Sunport Lane
Orlando, FL 32809


(Signatures continue on the next page)
CONSTELLATION BIOMETRICS CORPORATION


By:      
Name: Nicholas VandenBrekel 
Title: CEO    
Address: 300 Sunport Lane
Orlando, FL 32809


BIOMETRIC SECURITY (PTY) LTD.


By:      
Name: Nicholas VandenBrekel 
Title: Director    
Address: 300 Sunport Lane
Orlando, FL 32809


SEQUIAM EAST, INC. (F/K/A MAGSTONE INNOVATION, INC.)


By:      
Name: Nicholas VandenBrekel 
Title: Deputy General Manager 
Address: 300 Sunport Lane
Orlando, FL 32809
 
 